Motions Granted; Appeal Dismissed and Memorandum Opinion filed April 3, 2012.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-12-00134-CV


          HARTFORD FINANCIAL SERVICES GROUP, INC., Appellant

                                          V.

                      JOSE LUIS SANCHEZ, ET. AL., Appellees


                       On Appeal from the 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-15489


                   MEMORANDUM                      OPINION

       This is an attempted interlocutory appeal of an order signed January 30, 2012,
denying a stay of proceedings in the underlying case. Appellees’ motions to dismiss are
granted. The appeal is dismissed for want of jurisdiction and the temporary stay ordered
February 17, 2012 is lifted.


                                               PER CURIAM


Panel consists of Justices Seymore, Boyce, and Christopher.